       Case 2:20-cv-02006-JAD-EJY Document 1 Filed 10/30/20 Page 1 of 11



 1 Kristie L. Fischer
 2 2565 Coral Sky Court,
   Las Vegas, Nevada 89142
 3 Telephone: (702) 218-0253
 4 Email: fischer.kristie@gmail.com
 5
 6 Of Counsel to:
   Credit Repair Lawyers of America
 7
   22142 West Nine Mile Road
 8 Southfield, MI 48033
   Telephone: (248) 353-2882
 9
   Facsimile: (248) 353-4840
10
11 Attorneys for Plaintiff,
   Griselda Rodriguez
12
13                   IN THE UNITED STATES DISTRICT COURT

14                           FOR THE DISTRICT OF NEVADA

15
     Griselda Rodriguez,                        Case No.:
16
17                  Plaintiff,

18         vs.                                  COMPLAINT
19
   Experian Information Solutions, Inc.,
20 an Ohio Corporation, and                     JURY TRIAL DEMAND
21 Synchrony Bank,
   a foreign corporation,
22
23                Defendants.
24
25
26
27
28
                                            1
      Case 2:20-cv-02006-JAD-EJY Document 1 Filed 10/30/20 Page 2 of 11



 1        NOW COMES THE PLAINTIFF, GRISELDA RODRIGUEZ, BY AND
 2
     THROUGH COUNSEL, Kristie L. Fischer, Esq. and for her Complaint against the
 3
 4 Defendants, pleads as follows:
 5                                    JURISDICTION
 6
       1. Jurisdiction of this court arises under 15 U.S.C. §1681p.
 7
 8     2. This is an action brought by a consumer for violation of the Fair Credit Reporting
 9
          Act (15 U.S.C. §1681, et seq. [hereinafter “FCRA”]).
10
11
12                                         VENUE
13
       3. The transactions and occurrences which give rise to this action occurred in the
14
          City of Las Vegas, Clark County, Nevada.
15
16     4. Venue is proper in the District of Nevada.
17
18                                        PARTIES
19     5. Plaintiff is a natural person residing in City of Las Vegas, Clark County,
20
          Nevada.
21
22     6. The Defendants to this lawsuit are:
23
             a. Experian Information Solutions, Inc., (“Experian”) is an Ohio
24
25              corporation that conducts business in the state of Nevada; and

26           b. Synchrony Bank, (“Synchrony”) is a foreign corporation that conducts
27
                business in the state of Nevada.
28
                                                2
     Case 2:20-cv-02006-JAD-EJY Document 1 Filed 10/30/20 Page 3 of 11



 1
 2
                               GENERAL ALLEGATIONS
 3
 4    7. Synchrony is inaccurately reporting its tradeline (“Errant Tradeline”) with an
 5       erroneous scheduled monthly payment amount of $59.00 on Plaintiff’s Experian
 6
         credit disclosure.
 7
 8    8. The account reflected by the Errant Tradeline is closed with $0.00 balance.
 9
         Plaintiff no longer has an obligation to make monthly payments to Synchrony.
10
11       This creditor has accelerated the balance due and hence Plaintiff no longer has

12       the right nor obligation to satisfy this debt in installment payments.
13
      9. The Errant Tradeline should be reported by Synchrony with a monthly payment
14
15       of $0.00. Per credit reporting industry standard and the Credit Reporting
16       Resource Guide, which is the credit reporting manual created by the three major
17
         credit bureaus, no furnisher may report a monthly payment on a closed account.
18
19    10.On April 27, 2020, Plaintiff obtained her Experian credit disclosure and noticed
20
         the Errant Tradeline inaccurately reporting with an erroneous monthly payment
21
         amount.
22
23    11.On or about June 16, 2020, Plaintiff submitted a letter to Experian, disputing the
24
         Errant Tradeline.
25
26    12.In her dispute letter, Plaintiff explained that she does not owe the recurring
27       payment reflected by the Errant Tradeline. Plaintiff no longer has an obligation
28
                                              3
     Case 2:20-cv-02006-JAD-EJY Document 1 Filed 10/30/20 Page 4 of 11



 1       to make monthly payments to Synchrony. Accordingly, Plaintiff asked Experian
 2
         to report the Errant Tradeline with the monthly payment amount of $0.00.
 3
 4    13.Experian forwarded Plaintiff’s consumer dispute to Synchrony.
 5    14.Synchrony received Plaintiff’s consumer dispute from Experian.
 6
      15.Experian and Synchrony did not consult the Credit Reporting Resource Guide as
 7
 8       part of its investigation of Plaintiff’s dispute.
 9
      16.Plaintiff had not received Experian’s investigation results. Therefore, on July 23,
10
11       2020, Plaintiff obtained her Experian credit disclosure, which showed that

12       Experian and Synchrony failed or refused to report the scheduled monthly
13
         payment as $0.00 on the Errant Tradeline.
14
15    17.As a direct and proximate cause of the Defendants’ negligent and/or willful
16       failure to comply with the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq.,
17
         Plaintiff has suffered credit and emotional damages. Plaintiff has also
18
19       experienced undue stress and anxiety due to Defendants’ failure to correct the
20
         errors in her credit file or improve his financial situation by obtaining new or
21
         more favorable credit terms as a result of the Defendants’ violations of the FCRA.
22
23                                         COUNT I
24
     NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
25                        SYNCHRONY
26
      18.Plaintiff realleges the above paragraphs as if recited verbatim.
27
28
                                                4
     Case 2:20-cv-02006-JAD-EJY Document 1 Filed 10/30/20 Page 5 of 11



 1    19.After being informed by Experian of Plaintiff’s consumer dispute of the
 2
         scheduled monthly payment amount, Synchrony negligently failed to conduct a
 3
 4       proper investigation of Plaintiff’s dispute as required by 15 USC 1681s-2(b).
 5    20.Synchrony negligently failed to review all relevant information available to it and
 6
         provided by Experian in conducting its reinvestigation as required by 15 USC
 7
 8       1681s-2(b) and failed to direct Experian to report the Errant Tradeline with a
 9
         $0.00 monthly payment amount.
10
11    21.The Errant Tradeline is inaccurate and creates a misleading impression on

12       Plaintiff’s consumer credit file with Experian to which it is reporting such
13
         tradeline.
14
15    22.As a direct and proximate cause of Synchrony’s negligent failure to perform its
16       duties under the FCRA, Plaintiff has suffered damages, mental anguish,
17
         suffering, humiliation, and embarrassment.
18
19    23.Synchrony is liable to Plaintiff by reason of its violations of the FCRA in an
20
         amount to be determined by the trier of fact together with reasonable attorneys’
21
         fees pursuant to 15 USC 1681o.
22
23    24.Plaintiff has a private right of action to assert claims against Synchrony arising
24
         under 15 USC 1681s-2(b).
25
26
27
28
                                              5
       Case 2:20-cv-02006-JAD-EJY Document 1 Filed 10/30/20 Page 6 of 11



 1         WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment
 2
     against the Defendant Synchrony for damages, costs, interest, and attorneys’ fees.
 3
 4                                         COUNT II
 5      WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
 6                           SYNCHRONY
 7
        25.Plaintiff realleges the above paragraphs as if recited verbatim.
 8
        26.After being informed by Experian that Plaintiff disputed the accuracy of the
 9
10         information it was providing, Synchrony willfully failed to conduct a proper
11
           reinvestigation of Plaintiff’s dispute, and willfully failed to direct Experian to
12
13         report the Errant Tradeline with a $0.00 monthly payment amount.

14      27.Synchrony willfully failed to review all relevant information available to it and
15
           provided by Experian as required by 15 USC 1681s-2(b).
16
17      28.As a direct and proximate cause of Synchrony’s willful failure to perform its
18         duties under the FCRA, Plaintiff has suffered damages, mental anguish,
19
           suffering, humiliation, and embarrassment.
20
21      29.Synchrony is liable to Plaintiff for either statutory damages or actual damages
22
           she has sustained by reason of its violations of the FCRA in an amount to be
23
24         determined by the trier of fact, together with an award of punitive damages in the

25         amount to be determined by the trier of fact, as well as for reasonable attorneys’
26
           fees and costs she may recover therefore pursuant to 15 USC 1681n.
27
28
                                                6
       Case 2:20-cv-02006-JAD-EJY Document 1 Filed 10/30/20 Page 7 of 11



 1         WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment
 2
     against the Defendant Synchrony for the greater of statutory or actual damages, plus
 3
 4 punitive damages, along with costs, interest, and attorneys’ fees.
 5                                        COUNT III
 6
        NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
 7
                            BY EXPERIAN
 8
        30.Plaintiff realleges the above paragraphs as if recited verbatim.
 9
10
        31.Defendant Experian prepared, compiled, issued, assembled, transferred,
11
12         published, and otherwise reproduced consumer reports regarding Plaintiff as that
13
           term is defined in 15 USC 1681a.
14
        32.Such reports contained information about Plaintiff that was false, misleading, and
15
16         inaccurate.
17
        33.Experian negligently failed to maintain and/or follow reasonable procedures to
18
19         assure maximum possible accuracy of the information it reported to one or more

20         third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).
21
        34. After receiving Plaintiff’s consumer dispute to the Errant Tradeline, Experian
22
23         negligently failed to conduct a reasonable reinvestigation as required by 15
24         U.S.C. 1681i.
25
26
27
28
                                                7
       Case 2:20-cv-02006-JAD-EJY Document 1 Filed 10/30/20 Page 8 of 11



 1      35.As a direct and proximate cause of Experian’s negligent failure to perform its
 2
           duties under the FCRA, Plaintiff has suffered actual damages, mental anguish
 3
 4         and suffering, humiliation, and embarrassment.
 5      36.Experian is liable to Plaintiff by reason of its violation of the FCRA in an amount
 6
           to be determined by the trier of fact together with her reasonable attorneys’ fees
 7
 8         pursuant to 15 USC 1681o.
 9
10         WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment
11
     against Experian for actual damages, costs, interest, and attorneys’ fees.
12
13
                                           COUNT IV
14
15        WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
                             BY EXPERIAN
16
17      37.Plaintiff realleges the above paragraphs as if recited verbatim.
18      38.Defendant Experian prepared, compiled, issued, assembled, transferred,
19
           published, and otherwise reproduced consumer reports regarding Plaintiff as that
20
21         term is defined in 15 USC 1681a.
22
        39.Such reports contained information about Plaintiff that was false, misleading, and
23
24         inaccurate.

25
26
27
28
                                                 8
       Case 2:20-cv-02006-JAD-EJY Document 1 Filed 10/30/20 Page 9 of 11



 1      40.Experian willfully failed to maintain and/or follow reasonable procedures to
 2
           assure maximum possible accuracy of the information that it reported to one or
 3
 4         more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).
 5      41. After receiving Plaintiff’s consumer dispute to the Errant Tradeline, Experian
 6
           willfully failed to conduct a reasonable reinvestigation as required by 15 U.S.C.
 7
 8         1681i.
 9
        42.As a direct and proximate cause of Experian’s willful failure to perform its duties
10
11         under the FCRA, Plaintiff has suffered actual damages, mental anguish and

12         suffering, humiliation, and embarrassment.
13
        43.Experian is liable to Plaintiff by reason of its violations of the FCRA in an amount
14
15         to be determined by the trier of fact together with her reasonable attorneys’ fees
16         pursuant to 15 USC 1681n.
17
18         WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment
19
     against Defendant Experian for the greater of statutory or actual damages, plus punitive
20
21 damages along with costs, interest, and reasonable attorneys’ fees.
22
23
24                                      JURY DEMAND

25         Plaintiff hereby demands a trial by Jury.
26
27
28
                                                 9
     Case 2:20-cv-02006-JAD-EJY Document 1 Filed 10/30/20 Page 10 of 11



 1 DATED: October 30, 2020
 2
                                               By: /s/ Kristie L. Fischer
 3                                             Kristie L. Fischer, Esq.
 4                                             2565 Coral Sky Court,
                                               Las Vegas, Nevada 89142
 5                                             Telephone: (702) 218-0253
 6                                             Email: fischer.kristie@gmail.com
                                               Attorneys for Plaintiff,
 7
                                               Griselda Rodriguez
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          10
Case 2:20-cv-02006-JAD-EJY Document 1 Filed 10/30/20 Page 11 of 11
